DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/967,146 filed on 04 August 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is a dependent claim that recites “…without the plunger disposed in the hollow…”  Claim 1 requires a plunger for the device to be operational.  It is unclear what the meets and bounds of claim 7 are since it appears to not have a plunger that is a required structure in the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0216698 to Van Stratum et al (Van Stratum ‘698) in view of US Patent Application Publication 2011/0174187 to Van Stratum (Van Stratum ‘187).
Regarding Claims 1, 11, Van Stratum ‘698 discloses a door breaching projectile (Abstract) coupled to a propulsion cartridge creating a grenade (fig.9) comprising:
a shell containing an explosive charge (34); 
a mouth at an open end of the shell being connected to a rear edge of a body member (fig.9); 
a mouth of a hollow ogive being connected to a forward edge of the body member (fig.9); 
a safe-and-arm mechanism disposed in the body member, which safe-and-arm mechanism delays alignment of a detonator pin with a detonator charge only after the door breaching projectile has been propelled over a safe distance from the launcher and has spin rotated through predetermined numbers of spin (at least paragraphs 16, 52-54); and 
a plunger (fig.12, 102) mounted on a forward face associated with the forward edge of the body member (see fig.12, 102/104); 
so that, upon the door breaching projectile impacting on a door or barricade, the plunger detonator impinges the detonator pin (fig.12, 100), which then sets off the detonator charge and explosive charge, such that explosive shock waves cause the door/barricade to cave in but the projectile remains substantially outside the door/barricade (paragraphs 52-54, 64).
Van Stratum ‘698 fails to specifically disclose the arrangement of a plunger slidable in a seat member and such that upon the door breaching projectile impacting on a door or barricade, the plunger is forced into the seat member to impinge onto the detonator pin.  Van Stratum ‘698 discloses a movable thrust column to move into the pin (100/102).

 Regarding Claim 2, the combination of Van Stratum ‘698 and Van Stratum ‘187 disclose the projectile according to claim 1, further comprising a sleeve (Van Stratum ‘187, fig.13, 64), with the sleeve being received in the seat member (Van Stratum ‘187, 62) so that a common axis is coaxial with a longitudinal axis of the door breaching projectile, and the plunger is slidable inside the sleeve under influence of an impacting force (Van Stratum ‘187 fig.13).
Regarding Claim 3, the combination of Van Stratum ‘698 and Van Stratum ‘187 disclose the projectile according to claim 1, wherein a leading end of the plunger contacts an inside surface of the ogive near a forward tip (Van Stratum ‘187, fig.13).
Regarding Claim 4, the combination of Van Stratum ‘698 and Van Stratum ‘187 disclose the projectile according to claim 3, but fails to specifically disclose: wherein the leading end of the plunger sits in a collar formed on the inside surface of the ogive.
However, in Van Stratum ‘187, the plunger 66 sits inside the collar 64 in fig.13.  Van Stratum ‘698 teaches the striking/contacting surfaces placed inside the ogive surface of 118/102 of fig.12.  It would have been obvious to one having ordinary skill that the combined teachings of the prior art would lead to the plunger/collar/sleeve being placed 
Regarding Claim 5, the combination of Van Stratum ‘698 and Van Stratum ‘187 disclose the projectile according to claim 3, wherein the leading end of the plunger sits inside a hollow guide member (Van Stratum ‘187 fig.13) but fails to specifically disclose the hollow guide member is integrally formed to extend from an inside tip surface of the ogive.
However, in Van Stratum ‘187, the plunger 66 sits inside the collar (hollow guide member) that is integrally formed to the forward surface 64 in fig.13.  Van Stratum ‘698 teaches the striking/contacting surfaces placed inside the ogive surface of 118/102 of fig.12.  It would have been obvious to one having ordinary skill that the combined teachings of the prior art would lead to the plunger/collar/sleeve being placed inside the ogive surface in a similar fashion as the column 102 of Van Stratum ‘698 as an obvious engineering design choice.
Regarding Claim 6, the combination of Van Stratum ‘698 and Van Stratum ‘187 disclose the projectile according to claim 5, but fail to specifically disclose: wherein the hollow guide member is dimensioned with outside and inside diameters that are substantially similar to respective outside and inside diameters of the sleeve.
However, Van Stratum ‘698 teaches elements 102/104 of essentially the same outside and inside diameters, and creating the hollow guide member of substantially similar diameters would have been an obvious engineering design choice. 
Regarding Claim 8, the combination of Van Stratum ‘698 and Van Stratum ‘187 disclose the projectile according to claim 3, wherein the leading end of the plunger is formed with a mushroom head (Van Stratum ‘187 fig.13 at 66; Van Stratum ‘689 fig.12).
Regarding Claim 9, the combination of Van Stratum ‘698 and Van Stratum ‘187 disclose the projectile according to claim 1, but fails to specifically disclose a booster charge, with the detonator charge being aligned with the booster charge only when the projectile is armed.  However, Van Stratum ‘698 discloses a safety system in which the striker 100 is aligned to initiate the detonation sequence only when the projectile is armed (at least paragraph 52), and it would have been obvious to one having ordinary skill to include a booster charge as it is an old and well-known practice in the art of explosive shells to include a booster charge to help initiate the main explosive charge.
Regarding Claim 10, the combination of Van Stratum ‘698 and Van Stratum ‘187 disclose the projectile according to claim 1, wherein the shell, body member, ogive, plunger and seat member are made from a polymer or polymers (Van Stratum ‘698 at least paragraphs 25, 47, 61, 69).
Regarding Claim 12, please see rejection above of claims 1, 11, the method of use is obvious since the structural limitations are met.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN COOPER/Primary Examiner, Art Unit 3641